UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7995



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

BERTRAM MCRAE, a/k/a Scott,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-91-162-A, CA-95-1122-AM)


Submitted:   May 16, 1996                   Decided:   May 31, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Bertram McRae, Appellant Pro Se. Quincy Leon Ollison, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss on the reasoning

of the district court. United States v. McRae, Nos. CR-91-162-A;
CA-95-1122-AM (E.D. Va. Oct. 26, 1995). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                         DISMISSED




                                2